Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 1 of 8




    EXHIBIT 28
 Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 2 of 8




                              -
                                  ,

                                         ,'   i re
                                              attorneys


Mr. Carlos Guaman
PRESIDENT OF THE AMAZON DEFENSE FRONT
Hand Delivered

Copy to:
FDA and UDAPT Executive Board

Dear Sirs:

I write this letter in my capacity as attorney and legal representative of the plaintiffs in the lawsuit
that, for more than 22 years, residents of the provinces of Orellana and Sucumbios have been
pursuing against the Chevron Corporation oil company.

In recent months, we have seen several inappropriate and unlawful actions by the Amazon Defense
Front (FDA), actions that place at serious risk the lawsuit that the plaintiffs with their team of
Ecuadorian attorneys have legitimately won against the Chevron Corporation oil company.

To better illustrate this, here are a few examples:

a.    On November 20, 2015, the FDA arbitrarily and unlawfully adopted a resolution that
gravely affected the lawsuit's financing process, and in turn, the legitimate defense of the
plaintiffs' rights in this case.

b.      On January 19, 2016, Mr. Luiz Yanza and Mr. Steven Donziger signed a contract for the
management of financial resources on behalf of the FDA and the plaintiffs. This is extremely
serious, since neither of these two persons represents the plaintiffs. Since the filing of the case in
Ecuador, Mr. Donziger has not been the plaintiffs' attorney, therefore, he does not represent any
of the plaintiffs. Mr. Yanza also does not represent any of the plaintiffs. Presumably, the FDA
gave him the authority to sign that contract, when in fact, the FDA also does not represent any of
the plaintiffs.

c.      Subsequently, at least two more documents have been signed, supposedly to finance the
plaintiffs' case in Canada, the last of which was at the beginning of July 2016, in which you, sir,
the President of the FDA, signed those

                                                                                               [Initials]




                                                                                           PLAINTIFF'S
CERT. ULG VER: JD                                                                            EXHIBIT
                                                                                                  S315
                                                                                        N0.d2sitts       Y)
 Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 3 of 8




                           rombohere
                                             attorneys


documents on behalf of the organization and of the "plaintiffs." In other words, you are asking for
money in the name of persons that you do not represent, which clearly constitutes a serious crime,
whether as a scam or because you are acting as if you have powers that neither you nor your
organization has.

d.      According to the information that your own organization is disseminating through various
means, the FDA, on behalf of the plaintiffs, has obtained disbursements of 250,000 dollars each,
which totals 500,000 dollars. Likewise, the information being disseminated indicates that all the
money has been delivered to the law firm of Alan Lenczner, in Canada; however, according to the
report that we have, in the first disbursement, attorney Alan Lenczner was only sent the sum of
175,000 dollars. Therefore, 75,000 is missing, and I do not know if you or the base of your
organization know the destination of that money; or in what account it is.

e.    It is worth reminding you, Mr. President of the FDA, that the FDA's leading role begins
when the judgment proceeds have been received, and not before. But at that time, you and your
organization must display honesty, transparency and respect for the litigation rights of the
plaintiffs; something that is not currently the case. The fact that there is an assignment of rights, in
addition to being unlawful, does not mean that you or your organization have the green light to
make use of third party rights in an arbitrary fashion.

In conclusion, Mr. Guaman, I must remind you and tell you that:

1.      The Amazon Defense Front does not represent any of the plaintiffs in this lawsuit,
therefore, any document, contract or agreement that you have signed on behalf of the Plaintiffs is
unlawful and will not be recognized at any time; everything seems to indicate that this is a scam.

2.      In representation of the plaintiffs, until they themselves decide otherwise, I do not authorize
and you and the FDA are prohibited from signing any document, contract or anything else on
behalf of the plaintiffs, without my consent, since, to date, I am the person who represents them,
or that of the plaintiffs themselves, in a total and absolute manner.

3.     I ask you to immediately provide me with a copy of each and every one of the documents,
contracts or agreements that the FDA has signed with the different third parties, whether they be:
funders, possible funders, resource managers, supporters, advisers,

                                                                                                [Initials]




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 4 of 8




                           ro bollere        attorneys


in conclusion, any type of document, contract or agreement that is related to the Aguinda v.
Chevron lawsuit.

4.      I demand that you immediately hand over all details, with the supporting documentation
recognized by the law, of the use that has been made of all the money that the FDA represents it
has obtained; that is, for each of the disbursements it has made. The money was requested on
behalf of the plaintiffs and, therefore, they have the absolute right to adequately and timely know
the use made of every cent, with special attention to the first disbursement, in which we already
know 75,000 dollars are missing.

5.      Any embezzlement, fraud, waste of money or theft, which is related to the Chevron case,
to the plaintiffs, is the responsibility of the Amazon Defense Front, of which you are the legal
represented.

As I am open to dialogue, I urge you and the organization you represent to act within the
framework of the law. If you want to discuss any of these matters, I will gladly listen.

Without prejudice to the foregoing, I reserve the right to file the relevant legal actions if necessary,
in the legitimate defense of those I represent.

I will receive any correspondence at the UDAPT office, which is well known by you, and at the
following email: pablofajardom @gmail.com.




Cordially,

[Signature]
Atty. Pablo Fajardo Mendoza
REPRESENTATIVE OF THE PLAINTIFFS IN THE LAWSUIT AGAINST CHEVRON




CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 5 of 8


                                                                                       United Language Group
                                                                                       3 Columbus Circle
                                                                                       14th Floor
                                                                                       New York, NY 10119
                       UNITED LANGUAGE GROUP                                           +1 888.601,9814
                                                                                       legaltranslations©ulgroup.com




State of New York
Estado de Nueva York
                                                           ss:
                                                     a saber:
County of New York
Condado de Nueva York

                                         Certificate of Accuracy
                                         Certificado de Exactitud


This is to certify that the attached translation is, to the best of our knowledge and belief, a true and
accurate translation from Spanish into English of the attached document.
Por el presente certifico que la traducción adjunta es, según mi leal saber y entender, traducción fiel y
completa del idioma espafiol al idioma inglés del documento adjunto.


Dated: March 9, 2018
Fecha: 9 de marzo 2018


1,7gt--shi Sasaki
Senior Project Manager- Legal Translations
United Language Group
                [firmado!
Yasushi Sasaki
Gerente de Proyeto Senior - Traducciones Legales
United Language Group


                                                           Sworn to and signed before
                                                           Jurado y firmado ante
                                                                         9th
                                                           Me, this                day of
                                                           mi, a los       9     días del
                                                                   March             2018
                                                           mes d       marzo      de 2018


                                                           Notarg
                                                           Notar    PUblico
                                                                                                       [firmado]
                                                                        r.ANRIE STLAURENT
                                                                       F.,;,1.,U1c, Mate of New York
                                                                           'WS-76146442
                                                                            Li Now York County
                                                                               Expires May 15, 2016
Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 6 of 8




                .w.
                        Fromboherea:'.-;c'rï{}
                                         i. Rí ;




       Serror
       Carlos Gua.man
       PRESIDENTE DEL FR NTE
                        .      DE EN # D            AM ON(A.
       Presente


       Con copia +<
       Consejo Ejecutivo de   A de         DAtPT:


       De   consideración;



   Le escribo esta carta en ml calidad de abogado          representante legal de las actores o
   demandantes en el juicio que por más de 22 anos, pobladores de fas provirtdas de Orellana y
   Sucurnbfos, mantenemos en contra de la Petrolera Chevron Corporation,.

   En los úitimos meses hemos visto distintas acciones. inadecuadas .a. Reg es po r parte dl
   Frente de. Defensa de la Amazonia, acciones que ponen en grave riesgo proceso que tos
   demandantes con su equipo de abogados ecuatorianos ha ganado de forma legitirr#a en contra
   de la petrolera Chevron Corporation.

   Par a una mejor ilustración aqul um:* pocos ejemplos:

  as        El dia 20 de noviembre del 2035, el FDA de forma arbitraria e ilegal adopt6 una
  resolucdnf que afectó gravemente el proceso de financlamlento dei juicioy a la vez, ia legitima
  defensa de los derechos de tas acrÁOonantes en éste proceso.

  b.     El día 19 de enero del 2016 los senores: Luis Yarrza y Steven Donrriger, suscriben un
  contrata para la gestión de recursos económicos, en nombre dei FDA y de los demandantes.
  Cosa tremendamente grave, ya que ninguna de las dos personas representa a los
  demandantes. El sefior iïanxtger, desde que el proceso se instal6 en el Ecuador, noes abogada
  de los demandantes, por ende no representaa a ningún demandante. El señor Yanza tampoco
  representa a nïngcin demandante. Presumiblemente el FDA le habria dado el ayef para dicha      .




  suscripción de contrato, cuando el FDA tampoco .representa.a ningún demandantes

  c,        Posteriormente se han suscrito at menos dos documentos reas*, para supuesto
  financiamiento del caso de los accionantes en Canadá, siendo el último de ellos a inicios del
  mes de Julio del a?lo 2016f en los cuales, usted senor Presidente dei FEA, suscribe 9,1cItos
Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 7 of 8




                                                    rr      i IMA,a.


       documentos en nombre de su organización y de los idemandantes". Es dec r, se esta pidiendo
       dinero en nombre de personas a as cuales usted no representa, lo que a legua constituye un
       grave delito, sea por estafa o por arrogarse funciones de las cuaies usted n1 su organización
       no as tiene.

       d.     Según la información que su misma organizacion esta difundiendo por distintos
       medios, se indica que el FDA, en nombre de los demandantes, han conseguido dos
    desembolsos de 250.000 ciólares coda uno de ellos, to que da un totai de 500,000 d6iiires
    tguaimente la informacion que se difunde indica que la totaliciad del dinero ha sido entregada
   a la firma de abogados de Alan Lenczner, de Canada; sin embargo de acuerdo al reporte que
   disponemos, en el primer desembolso, al abogado Man Lenczner, tinicamente le entregaron
   la suma de 175.000 dtilares. Por lo tanto faltan 75.000, que no se si usted y as bases de su
   organización saben el destino de ese dinero; o en que cuenta estan.

   e.     Cabe recordarle senor Presidente del FDA, que el rol protagónico del FDA inicia cuando
  se hayan recaudado tos recursos económicos de la sentencla, no antes, Pero en ese momento
  usted y su organización deben demostrar honradez, transparencia y respeto a los derechos
  litiglosos de los demandantes. Cosa que no esté pasando en la actualidad. E hecho que exista
  una cesión de derechos, ademas de ser Hegel, no quiere deck que usted nt su organización
  tienen luz verde, pare disponer de derechos de terceros de forma arbitraria.

  En conclusión eflor Guaman debo recordarie y decirle que:

  I.     El Frente de Defensa dé. la Amazonia no represento n ningón dernandante en éste
  proceso judicial, por lo tanto cualquier document% contrato o convenlo que haya firmado en
  nombre de tos Demandantes, carece de toda legalidad y no sera reconocido en n1ngón
  mornento, todo apunta que se trataria de una estafa.

  2.        En representación de los demandarites, mientras dos mismos no dispongan lo
 contrario, no autorizo, y le queda prohibicto a usted y al FDA suscribir cualquier documento,
 contrato o lo que fuere en nombre de los demandantes, sin el consentimiento de mi persona
 que hasta ahora soy quien los representa o de los MiSMOS demandantes en forma total y
 obsoluta.

 3.     Le solicit° que de forma inmediata, me proporcione una copia de todos y cada uno de
 los documentos, contratos o convenios que el FDA ha suscrito con distintos actores externos,
 sean stos: Financistas, posibles financistos, gestores de recursos, patrocinadores, ases9reTs,
Case 1:11-cv-00691-LAK-RWL Document 2091-28 Filed 10/02/18 Page 8 of 8




                     From oh r :.




     en    nclusi6n cualquier tipo de domu     to contratos o c      nlos que tengan relacidn con
     el juico Aguinda Vs. Chevron.

     4.     Le exijo, que de ferma m ediata: entregue todos los detalles, con Jos justificativos
     Iegaltnente reconocidos del destino de todo el dinero que ei FDA asegura a ver conseguido. Es
     decir, de cada uno de tos desembolsos que ha logrado. Ese dinero fue pedido en nombre de
     los demandantes y por ende tienen pleno derecho para conocer de forma adecuada y
    oportuna el destino de cada centavo. Poniendo especial atencrdn err el grimer desembAlsu,
    donde desde ya conocemos que faltan 75,000 dólares.

    5.    Cualquier desfalco, estafa, despilfarro de dinero o rebo, que esté vinculado con el caso
    Chevron, con los demandantes, o actores, es de responsabilidad del Frente de Defensa de la
    Amazonia, legalmente representada por usted,

    Como un amante del di6logo, le exhorto, a usted ya la organización que usted representa, a
    actuar dentro dei marco de la ley. Si usted quiere dialogar sobre cualquiera de éstos temas,
    gustosamente lo escuchare.

    Sin perjuicio de lo dicho, me ervo el derecho de iniciar las acdone, egate     e ne es en
    caso de ser necesario, Legítima defense de quienes represent°.

    Comunicaciones que me correspondan, las recibirk en la ofirina de la U APT,       enamente
    conocida por usted y en el correo el:ectr6rrico: pablofatardom@grnail:corn



    Cord    'ente




                  do endozr
    PRO titD .R DE LOS DEMANDAN                EL JUICIO    N            ON
